Title: From Thomas Jefferson to William H. Cabell, 29 June 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                            
                            Washington June 29. 07.
                        
                        Your favor by express was safely recieved on Saturday night, and I am thankful to you for the attention of
                            which it is a proof. considering the general & state governments as co-operators in the same holy concerns, the interest
                            & happiness of our country, the interchange of mutual aid is among the most pleasing of the exercises of our duty.
                            Captn. Gordon, the 2d in command of the Chesapeake had arrived here with the details of that affair. yet as the
                            precaution you took of securing us against the accident of wanting information was entirely proper, & the expence of the
                            express justly a national one, I have directed him to be paid here, so that he is enabled to refund any money you may have
                            advanced him. mr Gallatin & Genl. Dearborne happening to be absent I have asked their immediate attendance here, & I
                            expect them this day. we shall then determine on the course which the exigency & our constitutional powers call for.
                            whether the outrage is a proper cause of war, belonging exclusively to Congress, it is our duty not to commit them by
                            doing anything which would be to be retracted. we may however exercise the powers entrusted to us for preventing future
                            insults within our harbours, & claim firmly satisfaction for the past. this will leave Congress free to decide whether
                            War is the most efficacious mode of redress in our case, or, whether, having taught so many other useful lessons to Europe,
                            we may not add that of shewing them that there are peaceable means of repressing injustice by making it the interest of
                            the aggressor to do what is just, and abstain from future wrong. it is probable you will hear from us in the course of the
                            week. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    